Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
TiJon Cox appeals the district court’s order dismissing his complaint against the Social Security Administration under the Federal Tort Claims Act, 28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp.2012), and a subsequent margin order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cox v. Soc. Sec. Admin., No. 1:11-cv-03034-BEL (D. Md. Mar. 22 & Mar. 30, 2012). We further deny as moot Cox’s motions to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.